Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                              Allowable Subject Matter
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance: The art of record did not teach or suggest the claims taken as a whole and particular the limitations pertaining to:

“retrieving playback information and location information associated with a device requesting content, wherein the playback information and location information is retrieved by a manifest controller from an edge device that provides content, through a QAM device to the device requesting content ; generating a channel manifest with spliced advertisements; and outputting the channel manifest with spliced advertisements to the edge device, wherein the edge device utilizes the channel manifest with spliced advertisements to retrieve media segments and deliver the media segments to the device requesting content” as recited in claim 1.

“retrieves playback information and location information associated with a device requesting content, wherein the playback information and location information is retrieved by a manifest controller from an edge device that provides content, through a QAM device to the device requesting content; retrieves an advertisement manifest; generates a channel manifest with spliced advertisements; and outputs the channel manifest with spliced advertisements to the edge device, wherein the edge device utilizes the channel manifest with spliced advertisements 

“retrieving playback information and location information associated with a device requesting content, wherein the playback information and location information is retrieved by a manifest controller from an edge device that provides content, through a QAM device to the device requesting content; retrieving an advertisement manifest; generating a channel manifest with spliced advertisements; and outputting the channel manifest with spliced advertisements to the edge device, wherein the edge device utilizes the channel manifest with spliced advertisements to retrieve media segments and deliver the media segments to the device requesting content” as recited in claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                        Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425   

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425